Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered September 10, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s challenge to the court’s jury instructions concerning the caution it must exercise in its evaluation of an unavailable eyewitness’s exculpatory hearsay statement (see, People v Robinson, 89 NY2d 648) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that to the extent that the court’s generally appropriate instructions may have contained language that conveyed a skeptical view of the force of this evidence, any such error was harmless in light of the overwhelming evidence of defendant’s guilt, which included a detailed confession and audiotapes wherein defendant clearly admitted he was the victim’s murderer. Concur — Nardelli, J. P., Ellerin, Wallach, Buckley and Friedman, JJ.